Citation Nr: 0501653	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-15 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.


This matter is before the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision which confirmed and 
continued the noncompensable (zero percent) rating for the 
veteran's service-connected asbestosis.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence does 
not show that the veteran's service-connected asbestosis is 
manifested by FVC of 75 to 80 percent of predicted, or a DLCO 
(SB) of 66 to 80 percent predicted.


CONCLUSION OF LAW

The criteria for a compensable rating for asbestosis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.31, 4.97, 
Diagnostic Code 6833 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in August 2002, which was 
clearly before the January 2003 rating decision which is the 
subject of this appeal.  This correspondence informed the 
veteran of what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the June 2003 Statement of the Case 
(SOC), and the April 2004 Supplemental Statement of the Case 
(SSOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159, as 
well as the schedular criteria for evaluating asbestosis 
found at 38 C.F.R. § 4.97, Diagnostic Code 6833.  Thus, the 
duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, and it 
does not appear that he has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  Further, he has been accorded multiple examinations 
in conjunction with this appeal, and it does not appear he 
has indicated the disability has increased in severity since 
the last examination in March 2004.  Consequently, the Board 
concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was initially established for 
asbestosis by a June 2002 rating decision, evaluated as 
noncompensable effective January 28, 2002.  Among other 
things, this decision noted that the veteran served aboard a 
ship as a cook for over 3 years during which he reported that 
he was exposed to asbestos, and that medical treatment 
records note that his first asbestos exposure was most likely 
during service.  This decision also noted the results of a 
May 2002 VA pulmonary function test which showed post-
bronchodilator results as follows: Forced Expiratory Volume 
in one second (FEV-1) of 88.2 percent predicted; Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 85 percent, and Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
of 84.2 percent predicted, with an interpretation of 
no obstructive or restrictive defects seen.  The May 2002 VA 
pulmonary function test also showed that the post-
bronchodilator FVC results were 82 percent of predicted.

The record further reflects that a VA respiratory examination 
conducted earlier in June 2002 noted that the veteran 
reported he had some shortness of breath with exertion and 
morning cough, that he occasionally used Albuterol and got 
relief, and that he had not been hospitalized for lung 
disease.  On examination his vital signs were found to be 
normal.  Oxygen saturation was 95 percent.  Moreover, his 
lungs were clear to percussion and auscultation, and his 
cardiac examination was normal.  His abdomen was found to be 
soft and nontender without organomegaly or masses.  The 
extremities showed no edema or clubbing.  In addition, it was 
noted that chest X-ray showed right diaphragm calcification 
and left-sided pleural calcified plagues.  It was also noted 
that pulmonary function tests done in May 2002 were normal.  
Based on the foregoing, the examiner's impression was that 
the veteran had asbestosis, and that the degree of impairment 
was minimal.

In an August 2002 statement, the veteran asserted that he 
wanted to reopen a claim for an increase of his service-
connected asbestosis.

The veteran subsequently underwent a new VA respiratory 
examination in September 2002.  At this examination, the 
examiner noted the results of the June 2002 examination, and 
that his presentation was essentially unchanged; the 
veteran's symptoms were essentially the same as previously 
reported, and he had not had any acute hospitalizations or 
acute visits as a result of any respiratory symptoms.  He 
still had a morning cough which was mostly nonproductive, but 
he did have occasional clear mucous.  He also still 
experienced occasional shortness of breath with exertion, 
such as climbing upstairs 15 steps, for which he required a 
resting period in-between.  Moreover, he had occasional use 
of his inhaler up to 1 to 2 times a day as needed.  On 
examination, his blood pressure was 162/64, his pulse 100 to 
104, and temperature was 98.2.  His cardiac exam was normal.  
His lungs were found to be clear.  Further, his abdomen was 
benign.  The extremities showed no clubbing, cyanosis, or 
edema.  Peripheral pulses were present.  The examiner also 
noted the results of the May 2002 pulmonary function test.  
Based on the foregoing, the examiner diagnosed asbestosis 
with evidence of mild impairment and symptoms unchanged since 
the last examination.  The examiner also noted that the 
veteran did not report for a repeat pulmonary function test 
scheduled for August 2002.

In December 2002, the veteran did undergo a new VA pulmonary 
function test, at which the post-bronchodilator results were 
as follows: FVC 85.3 percent of predicted; FEV-1 was 92.6 
percent of predicted; FEV-1/FVC was 86 percent; and DLCO (SB) 
was 74.7 percent of predicted.

A January 2003 private medical statement reported that the 
veteran needed to be on an Albuterol inhaler daily in order 
to treat respiratory problems caused by asbestos exposure.  
Thereafter, in a subsequent November 2003 statement from the 
same clinician it was reported that the veteran had asthma 
and chronic obstructive pulmonary disease (COPD), and that he 
needed to be on Flovent and an Albuterol inhaler.

The record also reflects that the RO requested a medical 
opinion from VA clinician in July 2003 as to whether it was 
possible to separate out co-existing obstructive and 
interstitial respiratory disorders on the pulmonary function 
test results.  The clinician responded that both obstructive 
lung disease (COPD) and asbestosis caused decreased FEV-1 and 
DLCO; that COPD caused a decrease in the 
FEV-1/FVC ratio and did not cause restricted changes 
(decreased total lung capacity); that asbestosis caused 
decreased FEV-1, FVC, DLCO, and TLC, and 
that typically in asbestosis the FEV-1/FVC ratio was normal 
or increased.  In conclusion, the clinician stated that it 
might be possible to distinguish them on the basis of 
pulmonary function tests, but that it was not always easy to 
do.

In March 2004, the veteran underwent a new VA respiratory 
examination at which he reported increasing shortness of 
breath on exertion and some morning cough.  He also reported 
that a private doctor gave him Albuterol 2 puffs, 4 times a 
day.  Further, he was able to walk 2 blocks without getting 
short winded.  He had no hemoptysis, anorexia, asthma, and 
had never been admitted to the hospital nor had he had 
emergency room visits for his respiratory problem.

On examination, the veteran was found to be well-developed, 
well-nourished, consciousness, cooperative, and in no acute 
distress.  His blood pressure was 138/84, his pulse rate was 
90, respiration rate was 16, and temperature was 98.2.  
Cardiac examination showed normal sinus rhythm, and normal 
S1-S2.  There were no murmurs, rub, gallops, or friction rub.  
Lung examination was clear to percussion and auscultation.  
His extremities showed no edema or clubbing.  The results of 
chest X-ray and pulmonary function testing were also noted, 
including findings of normal spirometric value, very mild 
restricted ventilator defect, and normal diffusion capacity.  
Based on the foregoing, the examiner diagnosed asbestos 
exposure, and mild restricted lung disease.  Further, the 
examiner commented that the veteran had minimum impairment of 
his lung function at the examination.

A VA pulmonary function test conducted in conjunction with 
the March 2004 examination showed post-bronchodilator results 
as follows: FVC 82 percent of predicted, FEV-1 88.2 percent 
of predicted, FEV-1/FVC 85 percent, and DLCO (SB) 84.2 
percent of predicted.

The veteran also submitted newspaper articles regarding 
medical problems which are potentially related to asbestos 
exposure.  However, none of these articles contain any 
objective findings regarding the severity of the veteran's 
service-connected disability.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Under 38 C.F.R. § 4.97, Diagnostic Code 6833, a 10 percent 
disability rating is warranted for asbestosis for Forced 
Vital Capacity (FVC) in 1 second of 75 to 80 percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 
percent predicted.  A 30 percent rating is warranted for FVC 
of 65 to 74 percent, or a DLCO (SB) of 56 to 65 percent 
predicted.  A 60 percent evaluation requires FVC of 50 to 64 
percent predicted, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  A 100 percent evaluation requires demonstrated 
evidence of an FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, 
or; requires outpatient oxygen therapy.

The Board notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
person commented that that VA should specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life.  The response of VA was 
as follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.



Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected asbestosis.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, nothing on file shows that the 
veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).

Here, none of the VA pulmonary function tests reflect that 
the veteran's service-connected asbestosis is manifest by FVC 
of 75 to 80 percent of predicted on post-bronchodilator 
results.  As detailed above, the May 2002 pulmonary function 
test showed FVC was 82 percent of predicted; the December 
2002 test showed FVC was 85.3 percent of predicted; and the 
March 2004 test showed that FVC was 82 percent of predicted.  
Thus, he does not satisfy the criteria for a compensable 
rating of 10 percent based upon his FVC results.

The Board acknowledges that the December 2002 VA pulmonary 
function test showed that DLCO (SB) was 74.7 percent of 
predicted, which does correspond to a 10 percent rating under 
Diagnostic Code 6833.  However, the prior May 2002 pulmonary 
function test showed that DLCO (SB) was 84.2 percent of 
predicted, while the most recent pulmonary function test in 
March 2004 also reflects that it was 84.2 percent of 
predicted.  Simply put, the majority of the pulmonary 
function tests indicate that the veteran's DLCO (SB) results 
are in excess of 80 percent of predicted.  Moreover, where 
entitlement to compensation has already been established, and 
increase in disability rating is the issue, the present level 
of disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Thus, the Board finds that the 
preponderance of the competent medical evidence does not show 
that the veteran's service-connected asbestosis is manifest 
by a DLCO (SB) of 66 to 80 percent predicted.

The Board also notes that the clinicians who conducted the VA 
respiratory examinations have all indicated that the veteran 
has very little impairment attributable to his service-
connected asbestosis.  For example, the June 2002 VA examiner 
stated that the degree of impairment was minimal; the 
September 2002 examiner indicated that there was only 
evidence of mild impairment; while the March 2004 examiner 
stated that the veteran had minimum impairment of his lung 
function at the examination.  These findings regarding the 
level of impairment are also against the assignment of a 
compensable rating pursuant to Diagnostic Code 6833.

The Board acknowledges that the veteran's representative has 
contended that his asbestosis should be rated as analogous to 
bronchial asthma, and that pursuant to the criteria found at 
38 C.F.R. § 4.97, Diagnostic Code 6602, he should be assigned 
a 30 percent rating based upon daily inhalational or oral 
bronchodilator therapy.  However, 38 C.F.R. § 4.20 reflects 
that evaluation under analogous ratings is proper when the 
service-connected disability is unlisted in the schedular 
criteria.  The veteran's asbestosis is specifically listed 
and evaluated pursuant to Diagnostic Code 6833.  As this Code 
does not include the use of inhalational or oral 
bronchodilator therapy as part of the schedular criteria, it 
is not for consideration in the instant case.  Massey, supra; 
Pernorio, supra.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a compensable rating for his service-connected asbestosis.  
In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  



ORDER

Entitlement to a compensable rating for asbestosis is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


